Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00457-CR

                                 Mark Wayne EVANS,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the 54th Judicial District Court, McLennan County, Texas
                              Trial Court No. 2012-1167-C2
                        Honorable Matt Johnson, Judge Presiding

    BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 18, 2014.


                                            _____________________________
                                            Patricia O. Alvarez, Justice